Citation Nr: 1427655	
Decision Date: 06/18/14    Archive Date: 06/26/14

DOCKET NO.  08-28 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1. Entitlement to service connection for migraine headaches.

2. Entitlement to service connection for a respiratory disability, to include asbestosis and obstructive sleep apnea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel

INTRODUCTION

The Veteran served on active duty from April 1970 to January 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  The case was subsequently transferred to the RO in Oakland, California, which currently retains jurisdiction.

The Veteran testified before the undersigned in a hearing at the RO in May 2011.  The hearing transcript was reviewed prior to this decision.  The Board previously considered these issues and remanded them to the Agency of Original Jurisdiction (AOJ) in November 2011.


FINDINGS OF FACT

1.  The Veteran experienced minor headaches during service that are related to migraines shown during the period on appeal.

2. The Veteran does not have a current respiratory disability other than obstructive sleep apnea, which has not been shown to relate to active service.


CONCLUSIONS OF LAW

1. The criteria for service connection of migraines have been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2013).

2. The criteria for service connection of a respiratory disability have not been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Procedural Duties
	
The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

In August 2007, prior to adjudication of his claims, the RO sent the Veteran a letter, providing notice that satisfied the requirements of the VCAA. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  No additional notice is required.  

Next, VA has a duty to assist the Veteran in the development of claims.  This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.

All pertinent, identified medical records have been obtained and considered.  VA provided examinations for migraines and respiratory conditions in December 2011 and opinions in August 2012 and May 2014.  There is no argument or indication that the examinations or opinions are inadequate.  

Following the Board's remand directives, the Agency of Original Jurisdiction (AOJ) provided VA examinations for the Veteran's migraines and respiratory conditions.  The AOJ also made numerous attempts to obtain VA treatment records from 1972 to 1975 but found that said records are no longer available.  As the Board herein grants the claim of service connection for migraine headaches, the Veteran will not be prejudiced without these medical records.  The AOJ substantially complied with the remand directives, and a further remand is not required.  See D'Aries v. Peake, 22 Vet. App. 97, 106 (2008); Stegall v. West, 11 Vet. App. 268 (1998).  The Board has carefully reviewed the record and determines there is no additional development needed.  

The United States Court of Appeals for Veterans Claims (Court) has held that VA employees have two duties to claimants during hearings: to fully explain the issues and to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010); 38 C.F.R. § 3.103(c)(2).  At the May 2011 hearing, the undersigned identified the issues and sought evidence concerning the Veteran's migraines and respiratory symptoms and treatment to determine whether any relevant evidence was omitted.  The Board thereby met the duties imposed by 38 C.F.R. § 3.103(c)(2) as interpreted in Bryant.

As VA has satisfied its duties to notify and assist the Veteran, no further notice or assistance is required.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §3.159.

II. Service Connection

Service connection will be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a Veteran must show "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010).  

The Board must consider all the evidence of record and make appropriate determinations of competence, credibility, and weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  When there is an approximate balance of positive and negative evidence regarding any material issue, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

The Veteran is competent to provide evidence of symptoms observable by his senses, but he is not competent to diagnose respiratory conditions or determine the cause of such conditions or migraine headaches as that requires specialized medical knowledge and training.  See 38 C.F.R. § 3.159(a); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Board finds the Veteran credible as his statements have been detailed and consistent.

As explained below, the criteria for service connection of migraine headaches have been met.  See 38 C.F.R. § 3.303. 

The Veteran had migraine headaches during the period on appeal.  During the Board hearing, he reported current symptoms and the VA examiner in December 2011 diagnosed migraine headaches.  The evidence shows that his headaches have resolved as a positive side-effect of medicine for Crohn's disease.  

The Veteran had headaches during service.  He stated that he had minor headaches during service after being jostled around in a tank and exposed to strong smells.  See VA Examination December 2011; Board Hearing.  He reported the onset of migraine headaches as sometime in 1972 or 1973, he first sought treatment at VA in 1973.  See id; June 2006 Claim.  

The evidence is in relative equipoise as to whether the Veteran's migraine condition is related to minor headaches he experienced during service.  In an August 2012 addendum opinion, the VA examiner concluded that migraines were less likely than not related to in-service headaches because the Veteran had no in-service treatment generally required for migraine headaches and the migraine headaches started after service with the consumption of alcohol.  In a May 2014 Veterans Health Administration letter, it was determined that military service did not cause the Veteran's migraines.  However, the examiner found a temporal association between the more current migraines and the less severe headaches in service.  Specifically, he explained that the Veteran's headaches during service were probably part of a spectrum of headaches and reflected his underlying Migraine Headache syndrome.  As both opinions are competent and provide detailed rationale, the evidence on this point is in relative equipoise.  In such situations, the benefit of the doubt is in favor of the claimant.  See 38 C.F.R. § 3.102.  Therefore, the evidence satisfies the criteria of service connection for migraines.  See 38 C.F.R. § 3.303.

The criteria for service connection of a respiratory condition, including sleep apnea, have not been met.  See 38 C.F.R. § 3.303. 

The Veteran has current sleep apnea but no other respiratory disability was been shown.  The VA examiner in December 2011 confirmed the Veteran's diagnosis of obstructive sleep apnea.  VA treatment in April 2008 noted abnormal lungs with the specific finding of diminished bases, or less audible air movement in the base of the lungs.  A longitudinal review of the record shows this  to be an isolated finding not indicative of a permanent disability.  Indeed, the evidence shows no other respiratory treatment and more current x-rays have normal findings.  See VA Examination 2011.  During the December 2011 VA examination, the Veteran denied shortness of breath, weight loss, night sweats, and was not using an inhaler.  See id.  However, during the Board hearing, he reported having shortness of breath prior to starting medication for an unrelated disease.  As discussed above, the Veteran is competent to report his symptoms but not to diagnose a respiratory disability.  Jandreau, 492 F.3d at 1377.  Furthermore, the negative findings on multiple x-rays, the VA examination, and the lack of respiratory treatment are more probative evidence that he does not have a current respiratory condition, other than sleep apnea.     

The Veteran had asbestos exposure during service.  During the Board hearing, he reported working on tanks.  Service personnel records confirm that the Veteran worked as an auto service mechanic.  Servicing of friction products, such as clutch facing and brake linings, is considered one of the major occupations involving exposure to asbestos.  M21-1MR, Part IV, Subpart ii, 2.C.9.f.  Therefore, the Veteran is considered to have been exposed to asbestos during his work as a mechanic.  He has not asserted, and service treatment records do not show, any in-service incurrence of sleep apnea.  
 
Finally, however, the current obstructive sleep apnea disability is not related to asbestos exposure.  The VA examiner in December 2011 concluded that the Veteran's obstructive sleep apnea is totally unrelated to asbestos.  The examiner noted medical literature has documented extensively that obstructive sleep apnea is completely and totally unrelated to asbestosis.  There are no other medical opinions on the possible causal relationship to service.  The evidence shows no relationship of sleep apnea to service.

In sum, the preponderance of the evidence supports service connection for migraine headaches but is against service connection for any respiratory condition, including sleep apnea.  See 38 C.F.R. § 3.303.  The benefit of the doubt was afforded and is otherwise inapplicable.  See 38 C.F.R. § 3.102.  


ORDER

Service connection for migraine headaches is granted.

Service connection for a respiratory condition, including obstructive sleep apnea, is denied.



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


